DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dailey et al (WO 2011106158 A1).
Daily teaches builder composition containing several ingredients including a builder component, a polymeric component, an optional alkaline component, and an optional phosphorus component.  Daily teaches the builder component can methylglycine-N,N-diacetic acid (MGDA) or an alkali salt thereof.  The polymer component can be polyacrylic acid (aka polyacrylate; see abstract).
In paragraph 37, Daily teaches the MGDA can be in the form of a trisodium salt.
In paragraphs 44-45, Daily teaches the amount of the chelating agent (A), which can be MGDA, ranging from 0-95% or 10-90% with another embodiment using 10-15%.  Meeting the limitations of instant claims 1, 2, 3, 7, 8, 14, 15, 17 and 20)
In paragraph 54, Daily describe the polymer component (C) and includes the use of polyacrylic acid.
In paragraph 55, Daily teaches the amount of the polymer component to range from 0.1-95, 10-90 and includes the datapoint of 15%.  Meeting the limitations of instant claims 1, 4, 7, 8, 10, 14, 15, 20.
Daily teaches the use of sodium hydroxide as a suitable alkali component (D) in paragraph 57.  And teaches various ranges including 0-50%, 5-45% and 10-40 with 1% also included as a datapoint. Meeting the limitations of instant claims 1, 5, 8.
Concerning the applicant’s requirement that the compositions be free of phosphorus and surfactants, Daily teaches these components as optional and not required.  In paragraph 57, Daily teaches amounts of the phosphorous component may be 0% of the composition.  Similarly, in paragraph 103, Daily teaches various optional components which can be included.  In this list of option ingredient Daily includes the use of surfactants.  As these components are optional, surfactant free and phosphorus free composition are taught.
Concerning the amount of water in the composition, Daily teaches the inclusion of water to form a liquid detergent in amounts ranging from 10-90, 20-80, 30-70% of the composition (see paragraph 60).  Meeting the limitations of instant claims 1, 8, 
Concerning the pH requirements, Daily teaches various suitable pH values in paragraph 117 including the values 7, 8, 9, 10, 11, 12, and 13.  Meeting the limitations of instant claims 1, 8, 11, 12, 15. 
Concerning instant claims 15 and 20, Daily teaches diluting the composition for use at a 3% concentration of detergent in hard water.
Daily describes using the compositions at various temperatures including 120F or 150F (see paragraphs 134 and 138).  And includes the use of a rinsing step (par 134 and 138).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/               Primary Examiner, Art Unit 1767